—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a security guard, working the 1:00 a.m. to 9:00 a.m. shift in an office building located in Manhattan. Claimant became distressed when he was reassigned to a building with which he was unfamiliar and walked off the job. He subsequently applied for unemployment insurance benefits, citing "lack of work” as the reason for his unemployment. The Unemployment Insurance Appeal Board ruled, however, that claimant was disqualified from receiving benefits because he left his employment without good cause. Claimant was also found guilty of making a willful false statement regarding the cause of his discharge and he was penalized by the loss of four benefit days.
An employee who has resigned due to his disinclination to accept a new position involving similar work and no reduction in salary will be found to have left his employment without good cause (see, Matter of Del Grosso [New York City Dept. of *775Transp.—Sweeney], 217 AD2d 873, 874; Matter of Teller [Sweeney], 212 AD2d 925, 926). Based upon our review of this matter, we find that substantial evidence supports the Board’s ruling that claimant left his employment under disqualifying circumstances and that he was guilty of making a willful false statement to obtain benefits.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.